Citation Nr: 0302827	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-20 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE), as 
defined by 38 C.F.R. § 3.105(a) (2002), in a prior rating 
decision of December 1993, wherein the RO granted an 
increased rating of 30 percent, but no more, for service-
connected residuals of bilateral frozen feet, status post 
amputation of the right great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel






INTRODUCTION

The appellant served on active duty from March 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision from the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO determined that the December 1993 RO rating decision 
did not constitute CUE.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The appellant has failed to allege any kind of error of 
fact or law in the December 1993 rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

A valid claim of CUE in the December 1993 RO rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a) (2002); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  




In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  That is, he has been notified of his procedural 
and appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claim, and has been afforded 
the opportunity to present arguments in favor of his claim.  
38 U.S.C. § 5103 (West Supp. 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  In 
addition, because the appellant has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claims could aid in substantiating them.  

The Board believes this conclusion to be consistent with the 
recent holding of the CAVC in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision); see also Dobbin v. Principi, No. 99-
1461 (U.S. Vet. App. Dec. 11, 2001).  


Factual Background

In a January 1946 rating decision, the RO granted entitlement 
to service connection for "dermatophotosis" and assigned a 
noncompensable rating, effective on November 25, 1945.

On May 14, 1991, the veteran submitted an Application for 
Compensation or Pension, claiming problems with both feet.  
He was afforded VA examinations in September 1991 and October 
1991 when a history of frostbite injury to both feet during 
service was noted.  The veteran reported pain since that time 
which increased during cold weather and following prolonged 
standing.  He complained that both feet were still painful, 
especially at night or in cold weather.  Reportedly, he also 
had a distinct burning feeling involving the feet.

The physical examination in October 1991 revealed that the 
bony anatomy and posture of both feet appeared normal.  The 
veteran had a chronic fungal infection of the right great 
toe, which he reported had been present for "years and 
years."  Examination of the skin appeared normal, but did 
seem to bother the veteran with light touch over the dorsum 
of his feet and the metatarsal heads on occasion.  He did not 
have any flexion in the proximal interphalangeal (PIP) joints 
or distal interphalangeal (DIP) joints of his smaller toes 
and no flexion in the interphalangeal (IP) joint of his great 
toe.  Diagnostic impressions were those of chronic pain of 
both feet secondary to frost bite injury and chronic 
disesthesias [sic] of both feet secondary to frost bite 
injury.  

In a November 1991 rating decision, the RO granted the 
veteran's claim for increase and assigned a 10 percent 
evaluation for "dermatophosis", citing Diagnostic Code 7122, 
effective from May 14, 1991, the date of the veteran's claim.  
In that decision, the RO also determined that the veteran was 
entitled to nonservice-connected pension benefits because he 
was totally disabled and unable to pursue gainful employment.  

In October 1993 the veteran filed a claim for an increased 
rating in his service-connected disability.  

In the December 1993 rating action, the RO recharacterized 
the veteran's disability as residuals of bilateral frozen 
feet, status post amputation of the right great toe, but 
continued to rate the disability under the same rating 
criteria as it had before (Diagnostic Code 7122).  The RO 
assigned a 30 percent evaluation from September 28, 1993, 
based on private medical records from the McLeod Regional 
Medical Center, which reveal that the veteran underwent a 
right great toe transphalangeal amputation on September 28, 
1993.  

In that decision, the RO reviewed medical records referable 
to amputation of the right great toe performed in September 
1993 and stated that the veteran had experienced an increase 
in symptoms over the preceding three to four years, including 
chronic osteomyelitis and open ulcers.  The medical records 
submitted at that time included a pathology report which 
noted that examination of the right great toe tissue sample 
showed findings of subungal malignant melanoma, acral 
lentiginous type with ulceration.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2002).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.



In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  



In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Analysis

Determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the December 1993 rating decision.  

The appellant's primary contention is that the RO committed 
CUE because VA failed to award him a 50 percent disability 
rating under Diagnostic Code 7122.  Neither he nor his 
representative raise any other contention.  

He does not argue that either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  They do not specifically state what 
error occurred and how the outcome would have been manifestly 
different had it not been made.  

The general allegation regarding CUE in the December 1993 
rating decision is invalid.  It is not a valid CUE claim 
because no specific contentions of how the law or facts in 
existence at the time of the December 1993 decision was 
misapplied have been presented in any of them.  

Nor has the appellant presented persuasive reasons as to how 
any alleged error, if true, would have resulted in a 
manifestly different outcome but for the alleged error.  See 
Eddy, supra.  

This is nothing more than asking the Board to reweigh the 
evidence in favor of a 50 percent evaluation.  He does not 
argue that the RO did not consider the medical findings of 
record at that time.  He does not argue how the RO misapplied 
the medical evidence submitted in support of the claim, or 
how the outcome would have been manifestly different.  Asking 
the Board simply to reweigh the evidence can never rise to 
the stringent definition of CUE under 38 C.F.R. § 3.105(a).  
See Fugo, supra.  

In any event, the regulations extant at the time provided a 
30 percent rating for residuals of frozen feet that included 
unilateral loss of toes or parts and persistent severe 
symptoms.  In order to have been entitled to the 50 percent 
rating the residuals would have had to include bilateral loss 
of toes or parts and persistent severe symptoms.  38 C.F.R. 
§ 4.110, Diagnostic Code 7122 (1993).  This was not shown as 
the only part of a toe amputated was the right great toe.  

Moreover, under 38 C.F.R. § 4.71a, Diagnostic Code 5171 
(1993), a 30 percent rating would not even have been 
warranted for amputation of the great toe since the 
amputation site was at the IP joint and did not include 
metatarsal involvement.  

In addition, 30 percent was the maximum schedular rating even 
if the amputation site included removal of the metatarsal 
head.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1993), 30 percent was the maximum rating for residuals of a 
foot injury since the evidence did not show loss of use of 
the right foot.  

Again, the contention raised in this case is simply 
disagreement with how the RO weighed the medical evidence of 
record or applied the regulations at the time of the December 
1993 rating decision, which, as stated above, cannot 
constitute a valid CUE claim.  Fugo, supra.

Furthermore, there is a presumption of regularity, which 
holds that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the December 1993 rating decision in question.  
Baldwin v. West, 13 Vet. App. 1, 5-6 (1999); see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

In this case, clear evidence has not been submitted 
demonstrating that the RO failed to consider or disregarded 
the evidence of record at the time the decision was made.  It 
has only been generally contended that a higher rating was 
warranted without providing clear evidence that the RO in 
fact failed to consider the medical evidence or apply the 
applicable laws and regulations.  Therefore, this CUE theory 
must fail.  

Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the December 1993 rating decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

No valid claim for CUE in the December 1993 RO rating 
decision has been presented.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

